IN THE COURT OF APPEALS OF MARYLAND



               No.54


       September Term, 2016



          STATE OF MARYLAND


                v.


          GRASON E. LAPOLE




     Barbera, C.J.
     Greene
     Adkins
     McDonald
     Watts
     Hotten
     Getty,

                       JJ.




          PER CURIAM ORDER




    Filed: November 22, 2016
STATE OF MARYLAND                  *    IN THE

                                   *    COURT OF APPEALS

            v.                     *    OF MARYLAND

                                   *    No. 54

GRASON E. LAPOLE                   *    September Term, 2016



                       PER CURIAM ORDER

     The petition for writ of certiorari in the above-entitled

case having been granted and a motion for reconsideration having

been filed thereafter, it is this 22nd day of November, 2016,

     ORDERED, by the Court of Appeals of Maryland, that the motion

for reconsideration be, and it is hereby, granted, and it is

further

     ORDERED that the writ of certiorari be, and it is hereby,

dismissed   with   costs,   the   petition   having   been   improvidently

granted.




                                        /s/ Mary Ellen Barbera
                                                  Chief Judge